DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 7/12/2022 and 8/23/2022 have been entered.  In the rejection, the drawings have been amended.  The specification has been amended.  Claims 1-3, 7, and 12 have been amended.  Claim 6 has been cancelled. 
The objection to the drawings has been withdrawn.  A new objection to the drawings is set forth below. 
The objections to claims 1 and 7 have been withdrawn. 
The rejection of claim 6 under 35 U.S.C. 112(b) has been rendered moot by the cancellation of that claim. 
The rejections of claims 1-5 and 12 under 35 U.S.C. 112(b) have been withdrawn. 
It is noted that Applicant’s amendments, to independent claims 1 and 12, in particular, have broadened the scope of the claims. 
Applicant’s amendment to the specification includes at least one change in the “clean” version that is not included in the “marked” version (see fifth paragraph of “DETAILED DESCRIPTION OF SOME EMBODIMENTS, fourth line”: “particles (see Provisional pgs. 10-11)” vs. “particles”.  Applicant is requested to correct all inconsistencies between the two versions. 

Response to Arguments
Applicant's arguments filed 7/12/2022 and 8/23/2022 have been fully considered but they are not persuasive. 
Applicant’s assertion that the substitute specification is sufficient to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention is a mere conclusory statement.  Enough defects remain in the specification even after entry of Applicant’s amendment to support maintaining the rejections of claims 1-5 and 7-17 under 35 U.S.C. 112(a), as set forth below. 

Drawings
The drawings are objected to because the drawings include two figures identified as “Fig. 1B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities (pages refer to marked specification of 7/12/2022): 
Page 2: “Fig. 2 shows …” but the drawings no longer include Fig. 2 
Page 2: “Fig. 3 shows … from Fig. 2”, but the drawings no longer include Fig. 2 
Page 4, lines 11-12: the sentence contains two verbs “utilizes” and “are chosen” but only one apparent grammatical subject 
Page 5, line 5: “The numerical representation … considers”.  To "consider'' something requires sentience (i.e., wit); a numerical representation is not something that possesses sentience
Page 5, line 11: “rather, instead of” appears; its meaning cannot be understood 
Page 6, lines 1-3: the sentence consists entirely of a subordinate clause, hence is ungrammatical 
Page 6, line 12: “Fig. 2” appears, but the drawings now lack a Fig. 2 
Page 7, lines 11-12: “By understanding” begins a prepositional phrase that appears to be intended as subject of the verb “is”; the sentence is ungrammatical. 
Appropriate correction is required. 

Claim Objections
Claim 14 is objected to because of the following informalities: 
In line 2: “Dopper” appears instead of “Doppler”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As discussed at length in the objections to the specification above, the disclosure (including the drawings) lack sufficient detail and information to apprise one of ordinary skill in the art that the inventors understand the art and have possession of the claimed invention. There are additional issues as well. Although the specification refers to a conductive element, only steel balls are mentioned. Are the conductive elements somehow to implement the "Doppler surface"(which the specification has never defined)?  Although Applicant’s claimed invention appears to be intimately related to a “Doppler surface”, and modeling thereof, no explicit definition of Doppler surface can be found in the specification.  No use of “Doppler surface” as a term of art could be found in a careful search of both worldwide patent literature and nonpatent literature. 
Moreover, Applicant’s description of X and Y as describing an “(X, Y) plane” (Specification, page 3, line 5) established interpretation of “X” and “Y” as referring to scalar quantities (i.e., there is no X(1), X(2), … showing up in the application).  Consequently, this leads to an understanding of equations (1) and (2) as scalar-valued, and not vector-valued, equations.  Thus, as set forth in the previous office action, the two equations cannot be evaluated since (1) the argument to the sin and cos functions are indefinite (being a sum of a vector and a scalar), and (2) the right had sides evaluate to indefinite quantities (again, each being a sum of a vector and a scalar).  The finding that the inventors lack possession of the claimed invention is maintained. 

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Moreover, as discussed previously, the application appears to lack sufficient enablement for the claims.  Although the specification refers to a conductive element, only steel balls are mentioned. Are the conductive elements somehow to implement the "Doppler surface"(which the specification has never defined)? Are the steel balls journaled in the gears? Otherwise, how are the steel balls to move with the gears in well-defined ways so that an implementation of a "Doppler surface" (whatever that means) can be obtained? FIG. 6 also shows that some of the steel balls are between gears (e.g., between four gears); how then can those steel balls be made to change their position by the movement of the gears? Applicant's implementation illustrated in FIG. 6 (which appears to be the only drawing to show a physical "Doppler surface" implementation) is insufficient to enable practice of the invention. 
In addition: 
The feature "phase-induced motion" (claims 1 and 8) is not a term found in the literature. It is not clear to what extent, if any, the inventors have possession of, and/or have enabled, the claimed invention.  Moreover, Applicant’s specification is misdescriptive of Gerstner wave solution.  The cosine and sine function in Gerstner wave solution refer to location in an x-direction (the variable “X”) and wave height (the variable “Z”); the time dependence comes from the \omega t term in the argument to the trigonometric functions.  The cosine and sine functions represent the two orthogonal components of circular motion in a plane.  In Gerstner wave theory, the plane is perpendicular to a horizontal; plane (being the X-Z plane, perpendicular to the X, Y plane).  Applicant’s invention generates motion of steel balls (or other conductive elements) in an X-Y plane.  It appears Applicants fail to understand Gerstner theory (particles in a fluid following circular motion in a vertical plane in order to generate motion of a sea surface).  Consequently, again, it appears that Applicant’s lack possession of the claimed invention, in basing support for their “Doppler surface” and implementation of trochoidal motion to describe a sea on a complete misunderstanding of Gerstner wave theory. 
The discussion of the feature "represent a time-resolved, fully-developed sea" (claims 5 and 10) is insufficient to satisfy a showing of possession or enablement. Claims 5 and 10 (and dependent claims) lack possession by the inventors, and enablement, of the claimed invention, essentially for the same reason as just discussed: Applicant’s treatment of Gerstner wave theory is incorrect, and so while Applicant’s gear-and-steel-ball device may move a ship model around, that is not a representation or simulation of a sea surface in accordance with Gerstner theory (which is the only justification Applicant’s provide for this treatment).
The discussion of the limitation "evaluating the feasibility of the mechanical Doppler surface for heave experiments in ship design" (claim 7) is insufficient to satisfy a showing of possession or enablement for the same reasons. 
Claim 7 (and dependent claims) lack possession by the inventors, and enablement, of the claimed invention. 
Claim 7 recites measuring wave heights and velocity using time of arrival sensors; how is this done? Wave height has no relation to a particular time, and velocity requires knowledge of the starting time and reference location for clocking the wave velocity. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645